Title: From James Madison to Richard Bache, 16 July 1825
From: Madison, James
To: Bache, Richard


        
          Dear Sir
          July 16. 1825
        
        Mrs. Madison unites in the request that you will so obliging, in case J. P. Todd should not be in Philada. as to forward to him the inclosed letter (with the 2 others lately addressed to your care) by the most suitable conveyance; unless it be presumed that the letters will be sooner received by awaiting his return to Philada. When last heard from he was at N. York.
      